Citation Nr: 1002054	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-00 019	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 21-4138, dated in October 2009, the Veteran 
requested a Travel Board hearing before a member of the Board 
at the RO.  He specifically checked a box on the form 
indicating that he wanted a Travel Board hearing even though 
he understood that he might wait less time for a 
Videoconference hearing.  As the appellant is requesting a 
Travel Board hearing, this case needs to be returned to the 
RO so that a Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures.  The appellant and 
his representative should be provided with 
notice as to the time and place to report 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


